UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RANDY SWINSON,

                              Plaintiff,

                     -v.-

    CITY OF NEW YORK; ASSISTANT
    DEPUTY WARDEN ELYN RIVERA,
    Shield No. 576; SECURITY CAPTAIN                 19 Civ. 11919 (KPF)
    JOHN HERNANDEZ, Shield No. 1806;
    DR. DEBRA MAYERS; PHYSICIAN’S                  ORDER OF SERVICE
    ASSISTANT (PA) IRA GORNISH; DR.
    TERESA CUADRA; PA HESTER
    MOULTON; PA BESSIE FLORES-
    CLEMENTE; DR. JUSTIN WILSON; PA
    LAURA HUNT; DR. CAROLYN DICKIE;
    CORRECTIONAL HEALTH SERVICES,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff, currently detained in the Manhattan Detention Center (MDC),

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants

violated his federal constitutional rights. By order dated January 23, 2020, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”).1

                                     DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, he is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.



1       Prisoners are not exempt from paying the full filing fee even when they
        have been granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
§ 1915(d) (“The officers of the court shall issue and serve all process … in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the

Federal Rules of Civil Procedure generally requires that the summons and

complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until

the Court reviewed the complaint and ordered that a summons be issued. The

Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F.

App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to

effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

A.    Claims Against New York City Department of Correction Employees

      The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this order. The Court

requests that the City of New York; Assistant Deputy Warden Elyn Rivera,

Shield No. 576; and Security Captain John Hernandez, Shield No. 1806, waive

service of summons.




                                          2
B.    Medical Staff

      To allow Plaintiff to effect service on Defendants Physician’s Assistant

(PA) Ira Gornish; Dr. Teresa Cuadra; PA Hester Moulton; PA Bessie Flores-

Clemente; Dr. Justin Wilson; PA Laura Hunt; Dr. Carolyn Dickie; and

Correctional Health Services through the U.S. Marshals Service, the Clerk of

Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these defendants.2 The Clerk of

Court is further instructed to issue summonses and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service

upon these defendants.

      Plaintiff must notify the Court in writing if his address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                  CONCLUSION

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.

      The Clerk of Court is further instructed to issues summonses, complete

the USM-285 forms with the addresses for Physician’s Assistant (PA) Ira

Gornish; Dr. Teresa Cuadra; PA Hester Moulton; PA Bessie Flores-Clemente;

Dr. Justin Wilson; PA Laura Hunt; Dr. Carolyn Dickie; and Correctional Health




2     According to a New York Health + Hospitals Corp. representative, Dr.
      Debra Mayers is on military leave until February 2021, and H+H cannot
      accept service on her behalf until she returns. Additionally, under the
      Servicemembers’ Civil Relief Act, 50 U.S.C. § 3901 et seq., Dr. Mayers
      may be entitled to a stay of any proceedings against her. The Court will
      revisit this issue at a later stage.

                                         3
Services, and deliver to the U.S. Marshals Service all documents necessary to

effect service.

      The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order.

The Court requests that Defendants City of New York; Assistant Deputy

Warden Elyn Rivera, Shield No. 576; and Security Captain John Hernandez,

Shield No. 1806 waive service of summons.

      SO ORDERED.

 Dated: February 3, 2020
        New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:
 Randy Swinson
 ID#3491202608
 Manhattan Detention Center
 125 White Street
 New York, NY 10007




                                            4
     DEFENDANTS AND SERVICE ADDRESSES

Dr. Carolyn Dickie
c/o Marcella Lowe, Assistant Director of Medical Records
New York City Health + Hospitals
125 Worth Street
New York, NY 10013

Correctional Health Services
New York City Health + Hospitals
125 Worth Street
New York, NY 10013

PA Ira Gornish
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

Dr. Theresa Cuadra
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

PA Hester Moulton
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

PA Bessie Flores-Clemente
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

Dr. Justin Wilson
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105
PA Laura Hunt
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105




                         6
